19-23185-rdd        Doc 142       Filed 09/19/19      Entered 09/19/19 16:51:33               Main Document
                                                     Pg 1 of 8


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

   ORDER (I) SETTING BAR DATES FOR SUBMITTING PROOFS OF CLAIM, (II)
  APPROVING PROCEDURES FOR SUBMITTING PROOFS OF CLAIM, AND (III)
                        APPROVING NOTICE THEREOF
______________________________________________________________________________

         Upon the motion (the “Motion”)2 of the debtor and debtor in possession herein (the

“Debtor”) for entry of an order (this “Bar Date Order”) pursuant to Federal Rule of Bankruptcy

Procedure 3003(c)(3): (a) setting bar dates for creditors to submit Proofs of Claim in this chapter

11 case, (b) approving procedures for submitting Proofs of Claim, and (c) approving the form of

notice of the bar dates and manner of service thereof; all as more fully set forth in the Motion;

and upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated January 31, 2012; and

this Court having found that venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. §157(b)

that this Court may decide by a final order consistent with Article III of the United States

Constitution; and this Court having found that the Debtor’s notice of the Motion and opportunity




1        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.

2        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



Revised Bar Date Order
19-23185-rdd        Doc 142     Filed 09/19/19    Entered 09/19/19 16:51:33         Main Document
                                                 Pg 2 of 8


for a hearing on the Motion were appropriate under the circumstances and that no other notice

need be provided; and upon the limited objection to the Motion and the Debtor’s reply thereto;

and upon the record of the hearing held by the Court on the Motion on September 13, 2019 (the

“Hearing”); and after due deliberation this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish good and sufficient cause for the relief

granted herein; and upon all of the proceedings before this Court, it is HEREBY ORDERED

THAT:

         1.       The Motion is granted to the extent set forth herein and, except as set forth herein

or otherwise waived at the Hearing, the limited objection to the Motion is overruled.

         2.       Except as otherwise provided herein, all persons and entities including, without

limitation, individuals, partnerships, corporations, joint ventures, and trusts, that assert a claim

(as defined in section 101(5) of the Bankruptcy Code) against the Debtor which arose before

June 17, 2019 (the “Petition Date”), including claims pursuant to section 503(b)(9) of the

Bankruptcy Code (each, a “503(b)(9) Claim”), shall submit a written proof of such Claim

through the Court’s website at www.nysb.uscourts.gov so that it is actually received on or before

5:00 p.m. (EST) on November 18, 2019 (the “General Claims Bar Date”).

         3.       Notwithstanding any other provision of this Bar Date Order, Proofs of Claim

submitted by governmental units must be filed so as to be actually received on or before 5:00

p.m. (EST) on December 16, 2019 (the “Governmental Bar Date”).

         4.       Any person or entity that holds a Claim arising from the rejection of an executory

contract or unexpired lease must submit a Proof of Claim based on such rejection on or before

the later of: (a) the General Claims Bar Date and (b) any date this Court may fix in the applicable

order authorizing such rejection and, if no such date is provided, 30 days from the date of entry




Revised Bar Date Order
19-23185-rdd        Doc 142    Filed 09/19/19    Entered 09/19/19 16:51:33        Main Document
                                                Pg 3 of 8


of such order. The Debtor will provide notice of the Rejection Bar Date to the contract or lease

counterparty whose contract or lease is being rejected at the time the Debtor rejects any

executory contract or unexpired lease.

         5.       If the Debtor amends or supplements its Schedules subsequent to the date hereof,

the Debtor shall provide notice of any amendment or supplement to the holders of Claims

affected thereby. The Debtor shall also provide such holders with notice that they will be

afforded at least 35 days from the date of such notice to submit Proofs of Claim with respect to

Claims affected by the amendment or supplement of the Schedules or otherwise be forever

barred from doing so.

         6.       In accordance with Bankruptcy Rule 3003(c)(2) and the Guidelines, any holder of

a Claim that is not excepted from the requirements of the Bar Date Order and fails to timely

submit a Proof of Claim in the appropriate form shall be forever barred, estopped, and enjoined

from: (a) asserting such Claim against the Debtor and its chapter 11 estate; (b) voting on any

chapter 11 plan filed in this case on account of such Claim; and (c) participating in any

distribution in this chapter 11 case on account of such Claim.

         7.       The form of Proof of Claim annexed as Exhibit “B” to the Motion is hereby

approved.

         8.       The following procedures for the submission of Proofs of Claim asserting Claims

against the Debtor in this chapter 11 case shall apply:

                         (a)    Each Proof of Claim must: (i) be written in English; (ii) include a
                                Claim amount denominated in United States dollars; (iii) conform
                                substantially with the Proof of Claim Form provided by the Debtor
                                or Official Form 410; (iv) be filed in accordance with this Bar Date
                                Order; and (v) unless otherwise consented to by the Debtor in
                                writing, include supporting documentation unless voluminous, in
                                which case a summary must be attached or an explanation
                                provided as to why documentation is not available.



Revised Bar Date Order
19-23185-rdd        Doc 142    Filed 09/19/19    Entered 09/19/19 16:51:33          Main Document
                                                Pg 4 of 8


                         (b)     In addition to the requirements set forth in (a) above, any Proof of
                                 Claim asserting a 503(b)(9) Claim must also: (i) include the value
                                 of the goods delivered to and received by the Debtor in the 20 days
                                 prior to the Petition Date; (ii) attach any documentation identifying
                                 the particular invoices for which the 503(b)(9) Claim is being
                                 asserted; (iii) attach documentation of any reclamation demand
                                 made to the Debtor under section 546(c) of the Bankruptcy Code
                                 (if applicable); and (iv) set forth whether any portion of the
                                 503(b)(9) Claim was satisfied by payments made by the Debtor
                                 pursuant to any order of the Bankruptcy Court authorizing the
                                 Debtor to pay prepetition Claims.

                         (c)     Attorneys (with full access accounts) and employees of
                                 institutional creditors (with limited access accounts) should file
                                 proofs of claim electronically on the Court’s Case
                                 Management/Electronic Case File (“CM/ECF”) system. Those
                                 without accounts with the CM/ECF system may electronically
                                 create and file proofs of claim through the “File A Proof of Claim”
                                 link on the Court’s website at www.nysb.uscourts.gov or by
                                 mailing or delivering the original proof of claim to the United
                                 States Bankruptcy Court, Southern District of New York, Office of
                                 the Clerk of the Bankruptcy Court, 300 Quarropas Street, White
                                 Plains, New York 10601.

                         (d)     Proofs of claim will be deemed filed only when received by the
                                 Clerk of the Bankruptcy Court on or before the Bar Date.

 PROOFS OF CLAIM SUBMITTED BY FAX OR E-MAIL WILL NOT BE ACCEPTED
            AND WILL NOT BE DEEMED TIMELY SUBMITTED.

         9.       The following persons or entities need not submit a Proof of Claim in this chapter

11 case on or prior to the General Claims Bar Date:

                         (a)     any person or entity that has already submitted a Proof of Claim
                                 against the Debtor with the Clerk of the Bankruptcy Court in a
                                 form substantially similar to Official Bankruptcy Form No. 410;

                         (b)     any person or entity whose Claim is listed on the Schedules filed
                                 by the Debtor; provided that (i) the Claim is not scheduled as
                                 “disputed,” “contingent,” or “unliquidated”; and (ii) the claimant
                                 agrees with the amount, nature, and priority of the Claim as set
                                 forth in the Schedules;

                         (c)     any holder of a Claim previously allowed by order of the
                                 Bankruptcy Court;



Revised Bar Date Order
19-23185-rdd        Doc 142    Filed 09/19/19    Entered 09/19/19 16:51:33          Main Document
                                                Pg 5 of 8


                         (d)     any holder of a Claim that has already been paid in full;

                         (e)     any holder of a Claim for which a specific deadline has previously
                                 been fixed by the Bankruptcy Court or otherwise fixed pursuant to
                                 the Bar Date Order;

                         (f)     any holder of a Claim based on an equity interest in the Debtors;

                         (g)     any holder of a claim allowable under sections 503(b) and
                                 507(a)(2) of the Bankruptcy Code as an expense of administration
                                 incurred in the ordinary course, provided that any person or entity
                                 asserting a claim entitled to administrative expenses status under
                                 section 503(b)(9) of the Bankruptcy Code must assert such claims
                                 by filing a request for payment or a Proof of Claim on or prior to
                                 the General Claims Bar Date;

                         (h)     any current employee of the Debtors, if an order of the Bankruptcy
                                 Court authorized the Debtors to honor such Claim in the ordinary
                                 course of business as a wage, commission, or benefit; and

                         (i)     any current or former officer or director for indemnification,
                                 contribution, or reimbursement.

         10.      Nothing in this Bar Date Order shall prejudice the right of the Debtor or any other

party in interest to dispute or assert offsets or defenses to any Claim reflected in the Schedules.

         11.      The notice substantially in the form annexed as Exhibit “C” to the Motion is

approved and shall be deemed adequate and sufficient if served by first-class mail at least 35

days prior to the General Claims Bar Date on:

                         (a)     the U.S. Trustee;

                         (b)     each member of the Committee;

                         (c)     any persons or entities that have requested notice of the
                                 proceedings in this chapter 11 case pursuant to Bankruptcy Rule
                                 2002;

                         (d)     all persons or entities that have submitted Proofs of Claim against
                                 the Debtor;

                         (e)     all known creditors and other known holders of Claims against the
                                 Debtor, including all persons or entities listed in the Schedules for
                                 which the Debtor has addresses;



Revised Bar Date Order
19-23185-rdd        Doc 142    Filed 09/19/19    Entered 09/19/19 16:51:33          Main Document
                                                Pg 6 of 8


                         (f)    all parties to executory contracts and unexpired leases of the
                                Debtor;

                         (g)    all parties to litigation with the Debtor (through their counsel, if
                                known), and all counsel identified as counsel for any plaintiffs on
                                the docket of the multi-district litigation captioned In re: American
                                Medical Collection Agency, Inc., Customer Data Security Breach
                                Litigation (MDL No. 2904) before the United States Judicial Panel
                                on Multidistrict Litigation, provided that in the case of class action
                                litigation, service will be provided only to named plaintiff(s)
                                through their counsel;

                         (h)    the Internal Revenue Service for the Southern District of New
                                York;

                         (i)    any other governmental units applicable to the Debtor’s
                                businesses; and

                         (j)    state attorneys general for states in which the Debtor conducts
                                business.

         12.      After the initial mailing of the Bar Date Notices and Proof of Claim Forms, the

Debtor may, in its discretion, make supplemental mailings of notices, including in the event that:

(a) notices are returned by the post office with forwarding addresses, (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtor for direct mailing, and (c) additional potential claimants

become known to the Debtor. In this regard, the Debtor may make supplemental mailings of the

Bar Date Notices and Proof of Claim Forms in these and similar circumstances at any time up to

21 days in advance of the applicable Bar Date, with any such mailings being deemed timely and

the appropriate Bar Date being applicable to the recipient creditors.

         13.      Pursuant to Bankruptcy Rules 2002(f) and 2002(l), the Debtor shall publish a

form of the Bar Date Notice (modified as necessary but consistent with the requirements of the

Guidelines), substantially in the form annexed as Exhibit “D” to the Motion, on one occasion in

The New York Times (National Edition) at least 48 days prior to the General Claims Bar Date,



Revised Bar Date Order
19-23185-rdd        Doc 142     Filed 09/19/19    Entered 09/19/19 16:51:33         Main Document
                                                 Pg 7 of 8


which publication is hereby approved and shall be deemed good, adequate, and sufficient

publication notice of the General Claims Bar Date.

          14.     The Debtor shall place a notice on the homepage of its website substantially in the

form annexed hereto as Exhibit “A,” which will contain a link to a Proof of Claim form

substantially in the form annexed as Exhibit “B” to the Motion.

          15.     Any person or entity who desires to rely on the Schedules will have the

responsibility for determining that such person’s or entity’s Claim is accurately listed in the

Schedules.

          16.     The Debtor is authorized to take all actions and make any payments necessary to

effectuate the relief granted pursuant to this Bar Date Order in accordance with the Motion.

          17.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such motion and the requirements of the local rules of this Court are satisfied by such

notice.

          18.     Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          19.     Entry of this Bar Date Order is without prejudice to the right of the Debtor to seek

a further order of this Court fixing a date by which holders of Claims or interests not subject to

the General Claims Bar Date established herein must submit such Proofs of Claim or interest or

be barred from doing so.

          20.     The Bankruptcy Court retains jurisdiction with respect to all matters arising from

or related to the implementation of this Bar Date Order.

Dated: September 19, 2019
       White Plains, New York           /s/Robert D. Drain
                                        THE HONORABLE ROBERT D. DRAIN
                                        UNITED STATES BANKRUPTCY JUDGE



Revised Bar Date Order
19-23185-rdd        Doc 142   Filed 09/19/19    Entered 09/19/19 16:51:33        Main Document
                                               Pg 8 of 8


                                            Exhibit A

On June 17, 2019, Retrieval-Masters Creditors Bureau, Inc., which also did business as
American Medical Collection Agency (the “Company”), filed a chapter 11 petition in the United
States Bankruptcy Court for the Southern District of New York, under case number 19-23185
(RDD). If you are a creditor of the Company and would like to access a PDF form of the proof
of claim form for creditors and the accompanying notice (which also contains the applicable
deadlines for submission), please click here. Individuals who previously received a bar date
notice letter from the Company and who believe they have a claim against the Company may
also use the same claim form, which must be completed and received by the court on or before
November 18, 2019. Please note that at this time there is no assurance that the Company will
have sufficient funds to pay any claims covered by the bar date notice asserted against it, even if
the claims are otherwise valid.




Revised Bar Date Order
